--------------------------------------------------------------------------------

EXHIBIT 10.1
 


 
Empire Relations Group Consulting Agreement
 
THIS AGREEMENT, dated May 21, 2013, and effective the 1st day of June, 2013 (the
"Effective Date"), by and between Empire Relations Group Inc. ("Empire") , a
corporation organized and existing under the laws of the State of New York ,
having its principal place of business at 68 South Service Rd., Suite 100,
Melville, NY 11747 and Titan Iron Ore Corp. ("Titan" or the "Company")), a
corporation existing under the laws of the State of Nevada, having its principal
place of business at 3040  North Campbell Avenue, Suite 110, Tucson, AZ 85719;
 
WITNESSETH:
 
WHEREAS, Empire Relations Group Inc. is involved in the business of financial
relations, public relations, research services and consulting for equity and
bond placements and;
 
WHEREAS, Titan Iron Ore Corp. is engaged in the acquisition, exploration and
development of mineral properties;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Empire Relations Group Inc. and Titan Iron Ore Corp. hereby agree as follows:
 
1.     Consulting Fees. As compensation for its services as described in this
agreement, Empire shall receive the following cash fees and shares:
 
·
On mutual execution and delivery of this Agreement an up-front, non-refundable
fee of $4,000 (to be furnished by wire transfer upon instructions from Empire)
and, reasonably promptly thereafter, 150,000 non assessable, restricted common
shares of Titan (the "Shares")

 
·
Beginning on the day that is 90 days from the Effective, Date, and provided that
this Agreement has not been terminated as provided herein, an additional $4,000
in cash

 
·
Beginning on the day that is 120 days from the Effective, Date, and provided
that this Agreement has not been terminated as provided herein, an additional
$5,500 in cash

 
2.     Share Matters and Restrictions. Titan confirms that the Shares are or
will be legally issued under Nevada law and its own corporate charter and shall
not at any time dispute that the shares were legally issued. Titan shall create
a signed board resolution and prepare instructions for the transfer agent for
the issuance of the Shares. Titan shall supply Empire with a copy of the board
resolution and the instructions to the transfer agent for the issuance of the
Shares.
 
Empire acknowledges that, in addition to hold periods imposed under US
securities law, all Shares issued hereunder will bear a legend substantially in
the following form:
 
"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE ISSUER)THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT, OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 194A UNDER SAID ACT.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
Both parties agree that Empire retains the right to sell any stock that it
receives as a result of this agreement when Empire is eligible to sell its stock
under the Rule 144 Safe Harbor provisions. Titan agrees that it will disclose to
Empire the name of its securities attorney for the purpose of selling its stock
and receiving an opinion from Titan's securities attorney regarding any
restrictive legends on Empire's stock certificate and specifically, any
instruction to the transfer agent on the removal of any restrictive legends.
Titan agrees that, upon a proper request from Empire, Titan will instruct its
securities attorney to render an opinion on Empire's stock certificate and
specifically, the removal of any restrictive language. If Empire's paperwork is
not presented to the securities attorney in acceptable form and through the
proper channels as required by Rule 144, Titan will instruct its securities
attorney to notify Empire's agent or broker or Empire itself on and required
amendments to the presented paperwork to the satisfaction of Titan's attorney
within 5 business days of the receipt of the paperwork. If the designated
security attorney of Titan fails to render an opinion on Empire's stock and the
removal of any restrictive legends on Empire's stock within 10 business days of
the initial receipt of the paperwork, then Empire will have the right to retain
its own attorney for purpose of removal of any restrictive legends, and Titan
will instruct its transfer agent to use the opinion of Empire's attorney
provided that it is reasonably acceptable. The parties shall share equally in
the cost of any opinion of counsel referred to above.
 
3.     Duties and Services of Empire. For the term of this Agreement, Empire
agrees to use its best commercial efforts to introduce the Titan story to
brokers, fund managers and investors. In addition, Empire agrees to provide the
following Services for the term of this Agreement:
 
1.     Production of a Corporate Profile.
2.     A broker awareness program. Empire shall use its best efforts to
publicize the Titan story to the brokers within its domain. Empire shall contact
the brokers that have expressed an interest in the Titan story on a periodic
basis to update these brokers on all available public information.
3.     An investor awareness program. Empire shall use its best efforts to
publicize the Titan story to investors within its domain. Empire will contact
investors through the use of email, press releases and its website presence.
4.     Assist management in the creation and distribution of all press releases
if it receives drafts of the press releases from the designated member of the
management team.
5.     Provide introductions to Wall Street investment banks for the purpose of
raising capital if so requested by the management team of Titan. Empire will not
act as a broker or investment banker. Empire will not facilitate the sale.
Empire will not be involved in the negotiation or the terms of the financing.
Empire will simply provide the introduction.
 
 
 


 
2

--------------------------------------------------------------------------------

 




4.     Duties of Titan. Titan shall furnish upon request any and all publicly
available documents of Titan including marketing, financial, promotional and
other materials in such quantities that Empire may request from time to time.
Titan makes no representations, warranties or guarantees express or implied, as
to the suitability or use of this information for any particular purpose.
 
5.    Out of Pocket Expenses. Upon presentation of detailed invoice, Titan shall
reimburse Empire as to any extraordinary, but reasonable and actual expenses
that are mutually agreed upon in advance in relation to, for example, special
mailings, road show events, and/or any other extraordinary expense outside of
the scope of Services of this Agreement.
 
6.     Term and Termination. The term of this agreement shall begin on the
Effective Date and continue for a period of five (5) months, unless earlier
terminated as follows:
 
·
By mutual agreement of the parties;

 
·
At any time by either party for cause upon a material breach by the other party,
or

 
·
Upon 30 days written notice, at Titan's election at any time following two (2)
months after the Effective Date with or without cause

 
In the event of a termination of this Agreement by Titan , all compensation paid
to Empire up until the time of termination shall be paid, shall be considered
fully earned, and be non-refundable. In the event of a termination of this
agreement by Empire, a refund shall be paid by Empire to Titan on a prorated
basis.
 
7.     Assignment; Binding Effect. Titan's and Empire's rights and obligations
under this Agreement will inure to the benefit of and be binding upon all
successors and assignees. Neither party shall assign its interest in this
Agreement without the written consent of the other party, such consent not to be
unreasonably withheld.
 
8.     Legal Compliance. All parties to this agreement agree to follow and be
compliant with all State and Federal laws as a result of the duties and
obligations assumed by this Agreement. The relationship of Empire to the Company
is that of an independent contractor, and nothing herein shall be construed or
deemed as creating any other relationship. Without limiting the foregoing, the
relationship between the parties hereto shall not be deemed to be that of an
employer-employee, joint venture, or partnership. As an independent contractor,
the Consultant shall have the sole responsibility for paying taxes, workers
compensation, employee benefits (if any), and all similar obligations, and shall
be charged with performing the Services in the way that the Consultant deems the
most feasible or desirable.
 
9.     Confidential Information and Work for Hire. The Consultant and the
Company hereby acknowledge and agree that in connection with the performance of
the Services set forth herein, the Consultant shall be provided with or shall
otherwise be exposed to or receive certain confidential and/or proprietary
information of the Company or of third parties and may develop certain products,
services, methods, know-how, procedures, formulae, processes, specifications,
and information of a similar nature that relate to the Services rendered
hereunder. The Consultant therefore agrees to maintain and preserve the secrecy
and confidentiality of any and all proprietary and business secret or
confidential information and data. In the course of performing the Services
hereunder, the Consultant may develop certain processes, formulations,
inventions, data, reports, records, information, prototypes, know-how, designs,
drawings, schematics, manuals, ideas, or other products or materials, including
ideas that may be protectable under• intellectual property laws (all of the
foregoing collectively referred to herein as "Work Product"). The Consultant
acknowledges that all Work Product created by it during the term of this
Agreement or which relates to the Services performed hereunder shall be the
property of the Company, and the Consultant hereby agrees to take all actions
requested by the Company in order to vest ownership of the Work Product in them.
Should the Company seek intellectual property protection for any Work Product,
the Consultant agrees to execute any documents and take any actions reasonably
requested by them to effectuate the same, all at no additional cost,
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
9.     No Warranties or Guarantees by Empire. Empire has made absolutely no
representations, warrantees or guarantees as related to how many shares will be
purchased as a result of Empire's services or share price appreciation as a
result of Empire's services.
 
10.   Indemnity. Each party indemnifies, defends and holds harmless the other
party, its employees, shareholders, officers, and directors, and each of them,
from and against any loss, damage, claim, cost or expense of any kind that such
parties may incur in connection with a breach by the indemnifying party of any
obligation or agreement set forth in this Agreement.
 
11.   Entire Agreement. This agreement contains the entire understanding between
the two parties and supersedes all previous verbal and written agreements. There
are no other agreements, representations or warranties not set forth in this
agreement.
 
12.   Notices, Etc. All notices, demands, and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile, Email or similar transmission) or mailed (by certified mail, return
receipt requested), sent, or delivered (including by way of overnight courier
service),
 
(i) if to Consultant, to:
 
Empire Relations Group, Inc.
Ken Maciora, Chief Executive Officer
68 South Service Road, Suite 100
Melville, New York 11747
Tel: (917) 670-9541
Fax:
Email: Kenneth Maciora [empirerelations@aol.com]
 
or (ii) if to the Company, to:
 
Titan Iron Ore Corp.
Andrew Brodkey, President and CEO
3040 N. Campbell Ave., Suite 110
Tucson, Arizona 85719
Tel: 520-989-0031
Fax: 520-623-3326
Email: abrodkey@kriyah.com
 
or, as to each party, to such other person and/or at such other address or
number as shall be designated by such party in a written notice to the other
party. All such notices, demands, and communications shall be effective when
sent; provided, however, that if sent by facsimile transmission, notices,
demands, and other communications shall be confirmed by same day certified mail,
return receipt requested.


 
4

--------------------------------------------------------------------------------

 


13.   Amendments, Etc. No modification, amendment, or waiver of any provision of
this Agreement shall be effective unless the same shall be in writing and signed
by each of the parties hereto. Any waiver of any provision of this Agreement
shall be effective only in the specific instance and for the specific purpose
for which given.
 
14.   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of New York. Subject to Section 15 below,
each party hereby consents to the laying of venue for any action under this
contract in the State of New York in the City of New York and, for such
purposes, each of the parties hereby consents to the jurisdiction of such court.
 
15.  Levi Disputes; Arbitration. At the request of either party, any dispute
relating to this agreement shall first be submitted to a single arbitrator
qualified by training and experience to adjudicate the matters in dispute in the
State of New York in the City of New York under the rules of the American
Arbitration Association ("AAA"). Each party shall bear his or its own costs in
connection with any such arbitration. The arbitrator shall not be permitted to
award punitive or exemplary damages. The award of the arbitrator shall be final
and binding upon the parties, subject only to appeal to a Court under the rules
of the AAA.
 
16.   Severability. Any provision of this Agreement which is prohibited,
unenforceable, or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition,
unenforceability, or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability, or legality of such
provision in any other jurisdiction.
 
16.   Captions. The captions contained in this Agreement are for convenience
only and shall not affect the construction or interpretation of any provisions
of this Agreement.
 
17.   Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument. One or more counterparts of this
Agreement may be delivered via telecopier with the intention that they shall
have the same effect as an original executed counterpart hereof.
 
In WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
 
Name of Company : Empire Relations Group Inc.
 
Name and Title of Authorized Officer: _____________________________________     
 
Signature: __________________________________________________________
 
Name of Company: Titan Iron Ore Corp.
 
Name and Title of Authorized Officer:       
CEO                                                                     
 
Signature:  /s/ Andrew
Brodkey                                                                                                 
 

 
 
5

--------------------------------------------------------------------------------

 


14.   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of New York. Subject to Section 15 below,
each party hereby consents to the laying of venue for any action under this
contract in the State of New York in the City of New York and, for such
purposes, each of the parties hereby consents to the jurisdiction of such court.
 
15.   Legal Disputes; Arbitration. At the request of either party, any dispute
relating to this agreement shall first be submitted to a single arbitrator
qualified by training and experience to adjudicate the matters in dispute in the
State of New York in the City of New York under the rules of the American
Arbitration Association ("AAA"). Each party shall bear his or its own costs in
connection with any such arbitration. The arbitrator shall not be permitted to
award punitive or exemplary damages. The award of the arbitrator shall be final
and binding upon the parties, subject only to appeal to a Court under the rules
of the AAA.
 
16.   Severability. Any provision of this Agreement which is prohibited,
unenforceable, or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition,
unenforceability, or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability, or legality of such
provision in any other jurisdiction.
 
16.   Captions. The captions contained in this Agreement are for convenience
only and shall not affect the construction or interpretation of any provisions
of this Agreement.
 
17.   Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument. One or more counterparts of this
Agreement may be delivered via telecopier with the intention that they shall
have the same effect as an original executed counterpart hereof.
 
In WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
 
Name of Company : Empire Relations Group Inc.
 
Name and Title of Authorized Officer:  Kenneth Maciora,
CEO                         
 
Signature: /s/ Kenneth
Maciora                                                                             
 
Name of Company: Titan Iron Ore Corp.
 
Name and Title of Authorized Officer: _____________________________
 
Signature: __________________________________________________


 
 
 
 
6

--------------------------------------------------------------------------------